Bloodworth, J.
1. There is no merit in grounds 4, 5, 7, and 8 of the amendment to the motion for new trial.
2. Even if it was error to admit in evidence the copy of the rule of the defendant company, as complained of in ground 6 of the motion for a new trial, it was harmless, as the officer of the company by whom the rule was promulgated had already testified, without objection by plaintiff’s counsel, as to what the rule was and that it was a rule of. the company.
3. The evidence failed to sustain the petition, and the judge did not err in directing a verdict for the defendant.

Judgment affirmed.


Broyles, P. J., concurs. Stephens, J., not presiding.

The defendant introduced in evidence, after its witness Matthews had testified, a rule directing conductors on “route 3” to reserve the four front seats (two on each side of the. aisle) for white passengers. The plaintiff was a. passenger on this route. Matthews testified: “I and Mr. Simmons are the. superintendents of the transportation department of the Georgia Bailway & Power Company. We all make the rules governing the traffic. We passed this rule, dated 5th day of December, 1916 [prior to the occurrence in question], addressed to conductors on route 3. We posted that bulletin. . . That rule was passed in order to conform to the laws of the State of Georgia that require you to separate white „ and colored passengers as far as practicable. It is peculiarly applicable to route 3, on account of the large number of negroes who ride that line. We have to reserve some space for the white people that we catch in the middle of the town and who ride—the few white 'people who do. There are a good many ladies included in the few white passengers that do patronize that line.” The conductor and the motorman testified that in asking the plaintiff to move from the seat occupied by him, they were acting in obedience to the rule. The motorman testified that they told him of the rule when he was asked to move. “I just asked him in a kind way.” The written copy of the rule was admitted in evidence over the objections that it was not signed by an officer of the corporation, and that it was not a reasonable rule,
C. D. Maddox, Samuel A. Massell, for plaintiff-cited: Penal Code 1910, § 533 et seq.; Metropolitan R. Co. v. Johnson, 90 Ga. 506 (6); Park’s Code, § 5926.
Colquitt & Conyers, for defendant, cited: Central Ry. Co. v. Motes, 119 Ga. 923 (1), 929-30; Penal Code, § 534 et seq.